Crew III, J.
Appeal from a judgment of the Supreme Court (Cholakis, J.), rendered November 20, 2006 in Rensselaer County, convicting defendant upon his plea of guilty of the crime of harassment in the second degree.
Stemming from an incident wherein defendant threatened his former spouse at her workplace, defendant pleaded guilty to the crime of harassment in the second degree. Defendant subsequently was sentenced to time served and an order of protection for one year was issued. Defendant now appeals, contending both that his plea was involuntary and that Supreme Court erred in not issuing the limited order of protection promised in the plea agreement. We affirm.
As defendant failed to move to withdraw his plea or vacate his judgment of conviction, his challenge to the voluntariness of *1029his plea is not preserved for our review (see People v Bagley, 34 AD3d 992 [2006], lv denied 8 NY3d 878 [2007]; People v Evans, 27 AD3d 905, 906 [2006], lv denied 6 NY3d 847 [2006]). Likewise, defendant’s challenge that Supreme Court’s issuance of a full stay-away order of protection was not part of his plea agreement was not preserved for review (see People v Nieves, 2 NY3d 310, 315-317 [2004]; People v Reid, 21 AD3d 1215, 1216 [2005]) and, based upon the particular facts of this case, we decline to grant defendant any relief in the interest of justice (see People v Robinson, 42 AD3d 581, 582 [2007]).
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.